N. J. PRESTWOOD, ADMINISTRATOR, ESTATE OF F. M. PRESTWOOD, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Prestwood v. CommissionerDocket No. 7755.United States Board of Tax Appeals6 B.T.A. 1116; 1927 BTA LEXIS 3330; April 29, 1927, Promulgated *3330 Charles O. Stokes, Esq., for the petitioner.  Thomas M. Wilkins, Esq., for the respondent.  MILLIKEN *1116  MILLIKEN: This proceeding results from the determination of a deficiency in income tax for the calendar year 1922 in the amount of $762.48.  Error is assigned in that the Commissioner refused to allow petitioner to take a deduction of $32,746.20 for debts ascertained to be worthless and charged off within the year.  FINDINGS OF FACT.  Petitioner died on June 13, 1923.  During 1921 he made advances to tenant farmers of sums of money with which to purchase fertilizer and provisions.  He also advanced cash to certain individuals and corporations.  In the year 1922 he went over all the accounts on his books to determine the possibility of the collection of his accounts.  He ascertained the property holdings, whether the debtors had moved to other sections of the State, whether dead or living, and determined that debts in the amount of $32,746.20 had become worthless in the year 1922.  The debts determined by petitioner to be worthless comprise fifty-four accounts of fifty-four individuals and corporations.  The debts comprising the deduction claimed*3331  in the amount of $32,746.20 were ascertained to be worthless and charged off within the taxable year, except the debts of the following debtors, in the following amounts: Hightower Oil Co$4,297.10Henry Prestwood5,749.28Henry Prestwood11,270.92J. A. Jackson6,000.00*1117 Judgment will be entered on 15 days' notice, under Rule 50.